COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                         NO. 2-10-245-CV
 
 
IN
RE BRIAN KEITH DOTSON                                                              RELATOR
 
 
                                                       ------------
                                           ORIGINAL PROCEEDING
                                                       ------------
                                      MEMORANDUM
OPINION[1]
                                                       ------------
The court has considered relator’s
petition for writ of mandamus and is of the opinion that the petition should be
dismissed as moot.  Accordingly, relator’s
petition for writ of mandamus is dismissed as moot.
 
PER
CURIAM
 
 
PANEL:  LIVINGSTON, C.J.; MCCOY and MEIER, JJ. 
 
DELIVERED:  August 31, 2010  




    [1]See Tex. R. App. P. 47.4.